Justice SAYLOR,
concurring.
I join the majority opinion, as I did the prior one in this case, while again crediting the majority author for doing the best job possible in light of the “many open questions in the wake of the immense shift in Confrontation Clause jurisprudence heralded by Crawford [,] leaving] lower-tier federal courts and state courts in a difficult position in terms of predicting the appropriate limits of this critical Sixth Amendment provision, as newly construed.” Commonwealth v. Allshouse, 604 Pa. 61, 93, 985 A.2d 847, 866 (2009) (Saylor, J., concurring, joined by Castille, C.J.). To this, I would add that Bryant appears to work a new “immense shift” in the jurisprudence, as amply developed in the dissenting opinion by Crawford’s author, Justice Scalia. See Michigan v. Bryant, -U.S.-, 131 S.Ct. 1143, 1168-76, 179 L.Ed.2d 93 (2011) (Scalia, J., dissenting). I would also highlight that, under the evolving primary purpose test, a finding of an ongoing emergency is not an essential predicate to a determination that a statement is non-testimonial. See Majority Opinion, at 173 (quoting Bryant, — U.S. at-, 131 S.Ct. at 1155 (“[Tjhere may be other circumstances, aside from ongoing emergencies, when a statement is not procured with a primary purpose of creating an out-of-court substitute for trial testimony.”)). Accordingly, it is significant to me that, under the governing statutory scheme, investigative efforts undertaken by county agencies responsible for child protection services are:
for the purpose of providing protective services to prevent further abuses to children and to provide or arrange for and monitor the provision of those services necessary to safeguard and ensure the well-being and development of the child and to preserve and stabilize family life wherever appropriate.
23 Pa.C.S. § 6362 (emphasis added).
Given the county agency’s additional duty to coordinate investigations with law enforcement officials,1 it would seem to me *190that child protection services investigations present classically mixed motive scenarios. Nevertheless, the circumstances before the Bryant Court are as readily viewed as involving deeply mixed motives; yet, against a staunch dissent amply developing such other motivations, the Bryant majority was able to accept the “ongoing emergency” overlay as predominant. See Bryant, — U.S. at -, 181 S.Ct. at 1165-67.
As such, my best prediction of the High Court’s response to Pennsylvania child protection services investigations by county agencies, in terms of the new Confrontation Clause regime, is that it will afford substantial weight to the legislative design defining the agencies’ purposes in terms of the provision of the essential services. See 23 Pa.C.S. § 6862. Thus, in circumstances in which agency personnel are acting in conformity with their authority and mandates (and there are no circumstances suggesting some hidden motive on the part of the involved child or children), it would seem to me that responsive statements generally should be deemed non-testimonial, and thus, as outside the concern of the Sixth Amendment’s Confrontation Clause.2
Again, my reasoning in this regard is pursuant to the newest construction of the United States Constitution as reflected in the Bryant decision, which we have been asked to apply here.
Chief Justice CASTILLE joins this concurring opinion.

. The above reasoning also reflects my best effort to reconcile Crawford's vision of a “categorical constitutional guarantee! ]” and es-chewal of open-ended balancing tests and manipulable vague standards, see Crawford, 541 U.S. at 67-68, 124 S.Ct. at 1373, with Bryant's multi-dimensional and apparently open-ended treatment of the primary purposes criterion. See Bryant, —— U.S. at-, 131 S.Ct. at 1162. My difficulty, in this regard, is that I agree with Justice Scalia that such perspectives are, in fact, irreconcilable. See id. at-, 131 S.Ct. at 1175-76 (Scalia, J., dissenting).